[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           OCTOBER 11, 2005
                              No. 04-12815                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 03-00004-CR-F-N

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                   versus

ALVIN LEE MCCARY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                             (October 11, 2005)

Before DUBINA, HULL and WILSON, Circuit Judges

PER CURIAM:

     Maryanne M. Prince, appointed appellate counsel for Alvin Lee McCary,
has filed a motion to withdraw on appeal because, in her opinion, there are no

issues of arguable merit on which to base the appeal. Counsel’s motion is

supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McCary’s conviction and

sentence are AFFIRMED.




                                          2